Defendant’s various challenges to the sufficiency of the evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence was legally sufficient as to each conviction. We also find that the verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility, and the fact *611that defendant was acquitted of certain counts does not warrant a different conclusion (see People v Rayam, 94 NY2d 557). The evidence clearly warranted the inference that defendant made repeated telephone calls with intent to harass the victim, within the meaning of Penal Law § 215.51 (b) (iv), and the assault conviction was supported by extensive evidence of physical injury (see People v Guidice, 83 NY2d 630, 636). Concur— Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.